SETTLEMENT STIPULATION AND RELEASE




This Settlement Stipulation and Release (“Stipulation”) is made and entered into
as of March 25, 2011 (the “Settlement Date”), by and among NATIONAL AUTOMATION
SERVICES, INC., a Nevada corporation (“NAS”), INTECON, INC., an Arizona
corporation (“Intecon”), INTUITIVE SYSTEMS SOLUTIONS, INC., a Nevada corporation
(“ISS”), and ROBERT CHANCE, individually (“Chance”) (NAS, Intecon, ISS and
Chance shall collectively be referred to herein as the “NAS Parties”), TRAFALGAR
CAPITAL SPECIALIZED INVESTMENT FUND, LUXEMBOURG, a Luxembourg SICA V Fund, also
known as TRAFALGAR CAPITAL SPECIALIZED INVESTMENT FUND, FIS, a foreign general
partnership (“Trafalgar Luxembourg”), TRAFALGAR CAPITAL Sarl (“Trafalgar Sarl”),
TRAFALGAR CAPITAL ADVISORS, a Florida corporation (“TCA”) (Trafalgar Luxembourg,
Trafalgar Sarl, Trafalgar FIS and TCA shall collectively be referred to herein
as the “Trafalgar Parties”), (the NAS Parties and Trafalgar Parties shall
collectively be referred to herein as the “Parties”), with reference to the
following facts:




(Each of the above Parties shall include singular and plural, their past,
present and future representatives, legal representatives, assigns, transferees,
successors, heirs, members, partners, subsidiaries, affiliates, including,
without limitation, all subsidiaries and affiliates, parents and venturers,
including, without limitation, their past, present and future principals,
attorneys, agents, officers, directors, shareholders, employees, and
predecessors wherever the context so admits or requires of either Party)




WHEREAS, on or around March 26, 2008, July 15, 2008 and December 18, 2008 the
Parties entered into a series of financing transactions as more particularly
described and set forth in Exhibit “A” hereto and fully incorporated herein by
reference (collectively, the “Transaction Documents”);




WHEREAS, the Parties stipulate and agree that the Transaction Documents are the
only agreements that exist between the Parties as of the date hereof;




WHEREAS, on April 23, 2009, NAS, Intecon and ISS filed the following styled
action in the U.S. District Court for the Southern District of Florida against
the Trafalgar Parties: National Automation Services, Inc., et al. v. Trafalgar
Capital Specialized Investment Funds, FIS, et al.; Southern District of Florida,
Case No. 09-CV-60599 (the “NAS Action”);




WHEREAS, on October 23, 2009 the Trafalgar Parties filed the following styled
action in the U.S. District Court for the Southern District of Florida against
the NAS parties: Trafalgar Capital Specialized Investment Fund v. National
Automation Services, Inc., et al.; Southern District of Florida; Case No.
09-CV-61739 (the “Trafalgar Action”);




WHEREAS, the NAS Action and the Trafalgar Action have been consolidated for
discovery purposes (the “Consolidated Action”);








--------------------------------------------------------------------------------

WHEREAS, the Parties agree that there has been no determination as to the nature
of the Financing Transaction;




NOW, THEREFORE, in consideration of the promises, covenants, warranties, and
representations set forth herein, the Parties agree as follows:




1.

Recitals. Each of the recitals set forth above are true and correct.

2.

Liens and Encumbrances. The Parties agree that to the best of their knowledge
that the following are the only liens and/or encumbrances that any of the
Trafalgar Parties own and/or hold with respect to any of the NAS Parties
(collectively, the “Encumbrances”):

i.

the UCC-1 Financing Statements attached, referenced and/or mentioned in
Composite Exhibit “B” attached hereto as pages B-1 through and including B-69
(the “Financing Statements”);

ii.

that certain Security Agreement by and between National Automation Services,
Inc. (the “Company”) and the Buyers listed on Schedule I attached to the
Securities Purchase Agreement dated July __, 2008;

iii.

Security Agreement by and between National Automation Services, Inc., Intuitive
Systems Solutions, Inc., Intecon, Inc. and Trafalgar Capital Specialized
Investment Fund, FIS dated December 18, 2008; and

iv.

Pledge Agreement by and between National Automation Services, Inc. and Trafalgar
Capital Specialized Investment Fund, FIS dated December 18, 2008.

b)

Authorization to File and Record UCC-3 Termination Statements. Provided that NAS
does not file for bankruptcy protection within ninety days from the Settlement
Date (the “Release Stay Period”), then on the ninety-first (91st) day from the
Settlement Date , the NAS Parties shall be authorized to file and/or record, at
their sole and absolute discretion, UCC-3 Termination Statements terminating the
effectiveness of each and every one of the Encumbrances including, without
limitation, the Financing Statements in any state, county, city or other
jurisdiction that the NAS Parties in their sole and absolute discretion deem
appropriate.

c)

Non-Interference and Non-Disparagement Covenant. The Trafalgar Parties covenant
and agree not to interfere, disparage, defame or otherwise impede any of the NAS
Parties from obtaining debt or equity financing from any third party during the
Release Stay Period and thereafter. Specifically, and without limitation, the
Trafalgar Parties shall not seek to enforce and/or foreclose upon any of the
Encumbrances and/or Financing Statements during the Release Stay Period and
thereafter provided that the NAS does not file for bankruptcy protection during
the Release Stay Period.

d)

No Other Liens or Encumbrances. To the best of the Parties’ knowledge, other
than the Encumbrances, the Trafalgar Parties, or any of them, do not own or hold
any other liens and/or encumbrances of any kind against any of the NAS Parties
including, without limitation, against any of the NAS Parties’ assets including,
without limitation, goods, inventory, contract rights, general intangibles,
documents, warehouse receipts, instruments, chattel paper, account receivables,





--------------------------------------------------------------------------------

future authorizations, permits, licenses, franchises, products, proceeds, equity
interests, securities, investments and/or real property. Also to the best of the
Parties’ knowledge, other than the Encumbrances, including the Financing
Statements, no other liens and/or encumbrances have been filed and/or recorded
by any of the Trafalgar Parties and/or by any of their direction with respect to
any of the NAS Parties.

e)

Further Execution. The Trafalgar parties shall execute, or cause to be executed,
any other releases or other documents that may be necessary to release any
encumbrances and/or liens not released by this Stipulation.

3.

Payment to Trafalgar Luxembourg. NAS, by and through a third party payor, shall
deliver payment in cleared funds to the Trafalgar Parties in the sum of
$300,000.00 made payable to Schoeppl & Burke, P.A. Trust Account f/b/o Trafalgar
Capital Specialized Investment Fund, Luxembourg (the “Settlement Sum”) forthwith
upon receipt of the fully executed Stipulation by all of the Parties hereto. The
payment of the Settlement Sum shall be made via wire transfer in accordance with
the wire instructions attached hereto as Exhibit “H.” In the event payment of
the Settlement Sum is delivered prior to the full execution of this Stipulation,
counsel for the Trafalgar Parties shall hold the Settlement Sum in escrow and
shall be authorized to disburse upon full execution of this Stipulation. In
addition to the Settlement Sum, NAS shall execute and deliver to Trafalgar
Luxembourg a promissory note in the form attached hereto as Exhibit “I” in the
principal amount of $200,000 payable within 6 months from the Settlement Date
accruing interest at the rate of seven percent (7%) simple interest per annum
with interest only due in arrears and principal due at maturity, with no
pre-payment penalty (the “NAS Note”). Chance shall also execute and deliver to
Trafalgar Luxembourg a personal guaranty in the form attached hereto as Exhibit
“J” guarantying NAS’s payment of the NAS Note (the “Chance Guaranty”).

4.

Delivery of Additional Stock. Within a reasonable period of time, not to exceed
20 days from the full execution of this Stipulation by all Parties hereto, the
NAS Parties shall cause 7,645,821 shares of NAS common stock to be issued and
delivered to the Trafalgar Parties which shall be registered in the name of DZ
PrivatBank FBO Trafalgar Capital Specialized Investment Fund (“Additional
Stock”) and delivered to Trafalgar c/o Carl Schoeppl, Esq., Schoeppl & Burke,
P.A., 4651 North Federal Highway, Boca Raton, Florida, as counsel for the
Trafalgar Parties. NAS agrees to provide Trafalgar with piggy back registration
rights on NAS’s next S-1 filing with respect to the Additional Stock delivered
pursuant to this Stipulation.

5.

Registration. NAS shall provide Trafalgar with piggy back registration rights in
NAS’s next S-1 filing for the 2,150,000 shares of NAS common stock issued to
Trafalgar prior to the Settlement Date or, alternatively, shall deliver to
Trafalgar a Rule 144 opinion letter in the form acceptable to the Parties once
NAS is permitted to do so under applicable law, whichever to occur first.

6.

Conditional Delivery of Additional Stock. Within a reasonable period of time,
not to exceed 20 days from the full execution of this Stipulation by all Parties
hereto,, NAS shall execute and deliver to its Transfer Agent the irrevocable
instructions for issuance of common stock in the form attached hereto as Exhibit
“D” (“Irrevocable Instructions”).

7.

Dismissal with Prejudice of Litigation. Immediately upon delivery of the
Payment, Additional Stock, and Irrevocable Instructions as set forth above, the
Parties shall execute





--------------------------------------------------------------------------------

a Joint Stipulation of Dismissal, With Prejudice, in the Consolidated Action, in
the form attached hereto as Exhibit “M”, which shall provide for the dismissal
with prejudice of the NAS Action and the Trafalgar Action, with each party to
bear their own attorneys’ fees and costs together with a proposed order of
dismissal, in the form attached hereto as Exhibit “N”, providing that the Court
shall retain jurisdiction to enforce the terms of this Stipulation and
specifically finding that the Transaction Documents including, without
limitation, that certain Revolving Note in the amount of $1,000,000.00 made by
National Automation Services, Inc., Intuitive System Solutions, Inc. and
Intecon, Inc. in favor of Trafalgar Capital Specialized Investment Fund, FIS are
cancelled, void and of no further force or effect.

8.

Satisfaction of Transaction Documents and Release of Liens. Simultaneous with
the delivery of the Payment, Additional Stock, and Irrevocable Instructions as
set forth above, the Trafalgar Parties shall execute and deliver to the NAS
Parties that certain Satisfaction of Note, Security Agreements, Transaction
Documents and UCC-1 in the form attached hereto as Exhibit “E” (the
“Satisfaction”). The Trafalgar Parties shall execute, or cause to be executed,
such other and further documents that may reasonably be necessary to effectuate
the release of liens and encumbrances called for by this Paragraph; provided,
however, that the NAS Parties prepare, at their sole cost and expense, such
other and further documents and the foregoing are in acceptable form to counsel
for the Trafalgar Parties.

9.

Default Judgment. In the event that NAS files for bankruptcy protection during
the Release Stay Period, the Trafalgar Parties shall be entitled to the
immediate entry of a default final judgment in their favor and against NAS for
the liquidated amount of $2.7 Million, less any payments received from any of
the NAS Parties from and after the Settlement Date. In conjunction with the
execution of this Agreement, NAS shall execute and deliver to the Trafalgar
Parties a Consent to the Entry of Final Judgment in the form attached hereto as
Exhibit “K” for entry of a Final Consent Judgment Against NAs in the form
attached hereto as Exhibit “L.”

10.

Press Release. Upon the full execution of this Agreement, the Parties shall
issue a mutually agreeable press release stating that the Consolidated Action
has been amicably resolved and in a manner satisfactory to all Parties.

11.

Release of Claims and Covenant Not to Sue.

a)

Release of NAS Parties. Simultaneous with the NAS Parties’ satisfaction of the
conditions set forth in Paragraphs 3 through 6 above, the Trafalgar Parties
shall execute and deliver to the NAS Parties a General Release and Covenant Not
to Sue in the form attached hereto as Exhibit “F.”

b)

Release of Trafalgar Parties. Simultaneous with the Trafalgar Parties’ timely
satisfaction of the conditions set forth in Paragraphs 7 and 8 above, the NAS
Parties shall execute and deliver to the Trafalgar Parties a General Release and
Covenant Not to Sue in the form attached hereto as Exhibit “G.”

12.

Choice of Law. The laws of the State of Florida shall govern the construction,
enforcement and interpretation of this Stipulation, regardless of and without
reference to whether any applicable conflicts of laws principles may point to
the application of the laws of another jurisdiction.

13.

Venue, Jurisdiction. The Parties hereby agree that the exclusive venue and
jurisdiction to resolve any and all disputes between them including, without
limitation, any disputes





--------------------------------------------------------------------------------

arising out of or relating to this Stipulation, and any and all alleged
underlying obligations of the Released Claims shall be in the U.S. District
Court for the Southern District of Florida. The Parties consent to personal
jurisdiction and venue in the Southern District of Florida and waive any defense
of forum non conveniens, lack of personal jurisdiction, or like defense.

14.

Reasonableness. The Parties stipulate and agree that the provisions contained in
this Stipulation are reasonable, that no Party had overwhelming bargaining
power, and that the terms of this Stipulation are not violative of any state or
federal statute or policy.

15.

Enforceability. This Stipulation shall be enforced to the maximum extent
permitted by law. In the event that any provision of this Stipulation is found
to be unenforceable, void, or invalid, that finding shall not affect the
enforceability or validity of any other provision hereof.

16.

Entire Agreement. This Stipulation embodies the entire agreement and
understanding between the Parties, and supersedes any and all prior or
concurrent stipulations, understandings, statements, assurances, assumptions,
premises, promises, agreements, discussions or representations, oral or written,
relating to the subject matter of this Stipulation, and/or the facts underlying
the dispute between the Parties. None of the Parties has made any
representations upon which either Party has relied that are not contained in
this Stipulation. None of the Parties is relying on an unstated assumption,
premise or condition not contained in this Stipulation.

17.

Construction. It is understood that this Stipulation was negotiated and prepared
by the Parties and their counsel as a combined effort designed to meet their
desires and needs. This Stipulation shall be interpreted without regard to any
presumption or rule requiring interpretation against the drafter or the Party
causing this Stipulation to be prepared.

18.

No Modification or Waiver. No modification or waiver of any of the terms of this
Stipulation shall be valid unless in writing and executed by all the Parties
with the same formality as this Stipulation. No waiver of any breach hereof or
default hereunder shall be deemed a waiver of any subsequent breach or default
of the same or similar or dissimilar nature. No course of dealing or course of
conduct shall be effective to amend, modify or change any provision of this
Stipulation. Notwithstanding any applicable law, the terms of this Paragraph may
not be waived by any course of dealing or course of conduct.

19.

Counterparts. The Parties agree that this Stipulation may be executed in
counterparts and will become effective immediately upon execution by all the
Parties, subject to exchange of signature pages and subject to the stipulations
set forth above. Facsimile signatures shall be binding to the same extent as
originals.

20.

Attorneys’ Fees. Each Party shall bear their own attorneys’ fees and costs in
any legal action or other proceeding arising out of or relating to this
Stipulation, the prevailing Party shall be entitled to recover from the
non-prevailing Party all of the attorneys’ fees and court costs incurred by the
prevailing Party, with no exception, (including costs and fees incurred prior to
the filing of any lawsuit, costs and fees incurred at the trial court and
appellate court levels, and costs and fees incurred as a result of litigating
entitlement to, or the amount of, any fees awarded under this Stipulation).

21.

Notice. Any and all notices, demands or communications required or permitted to
be given hereunder shall be in writing and sent by overnight mail to:








--------------------------------------------------------------------------------



NAS Parties at:

Mr. Robert Chance

2470 St. Rose Parkway, Suite 311

Henderson, NV 89074

Copy to:

William R. Clayton, Esq. and Avi Benayoun, Esq.

401 East Las Olas Boulevard

Suite 2000

Fort Lauderdale, FL 33301

Trafalgar Parties at:

c/o Carl F. Schoeppl, Esq.

Schoeppl & Burke, P.A.

4651 North Federal Highway

Boca Raton, Florida 33431




Or to such other addresses as any Party may hereafter provide to the other in
writing as a notice of change of address. Each such notice, demand or other
communication shall be effective upon receipt by any of the Parties’ recipients.




[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURES APPEAR ON NEXT PAGE]






















































































--------------------------------------------------------------------------------




For The NAS Parties

NATIONAL AUTOMATION

SERVICES,

INC., a Nevada corporation




By: /s/ Robert W. Chance

Name: Robert W. Chance

Title: President and CEO of NAS




INTECON, INC., an Arizona corporation

By: /s/ Brandon Spiker

Name: Brandon Spiker

Title: President




INTUITIVE SYSTEMS SOLUTIONS, INC.,

                                                                               a
Nevada corporation

By: /s/ Jody Hanley

Name: Jody Hanley

Title: President









/s/ Robert W. Chance

ROBERT CHANCE, individually













































































--------------------------------------------------------------------------------

For The Trafalgar Parties

TRAFALGAR CAPITAL SPECIALIZED

                                                                             
INVESTMENT FUND, LUXEMBOURG, a
                                                                             
Luxembourg SICA V Fund, also known as,
                                                                             
Trafalgar Capital Specialized Investment
                                                                             
Fund, FIS, a foreign general partnership



 

                                                                                                      
By:  Trafalgar Capital Sarl Its: General Partner

By: /s/ B. Vayderscheldey

Name: Bruno Vayderscheldey

Title: Manager




TRAFALGAR CAPITAL Sarl

By: /s/ B. Vayderscheldey

Name: Bruno Vayderscheldey

Title: Manager




TRAFALGAR CAPITAL ADVISORS, a

                                                                              
Florida corporation





























































--------------------------------------------------------------------------------




Listing of Exhibits







Exhibit A -

Transaction documents

Exhibit B -

UCC-1 Financing Statements

Exhibit C -

INTENTIONALLY OMITTED

Exhibit D -

NAS Transfer Agent the irrevocable instructions for issuance of common stock

Exhibit E -

Documents and UCC-1

Exhibit F -

NAS General Release and Covenant Not to Sue

Exhibit G -

Trafalgar Parties a General Release and Covenant Not to Sue

Exhibit H -

Wire instructions

Exhibit I -

NAS to Trafalgar Luxembourg Promissory note

Exhibit J -

NAS to Trafalgar Luxembourg Personal guaranty

Exhibit K -

Consent to the Entry of Final Judgment

Exhibit L -

Final Consent Judgment against NAS

Exhibit M -

Joint Stipulation of Dismissal, With Prejudice, in the Consolidated Action

Exhibit N -

Proposed order of dismissal


